DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks pages 10-11, filed August 2, 2022, with respect to the rejection of claims 1-3, 6, 8 and 17-20 are under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed (renumbered 1-8, 12-18, 9-11 and 19, respectively).
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art fails to anticipate or render obvious wherein each of the first reflector and the second reflector is configured to be set to a reflectivity among a plurality of preset reference reflectivities that are different from one another, in combination with all other limitations as claimed by Applicant.
	Regarding claim 10, the prior art fails to anticipate or render obvious compare the intensity of each of the first reflected light and the second reflected light to a reference intensity range, and identify the type of the target vehicle based on a result of the comparison of the intensity of each of the first reflected light and the second reflected light to the reference intensity range, in combination with all other limitations as claimed by Applicant.
	Regarding claim 11, the prior art fails to anticipate or render obvious wherein the first reflector and the second reflector are provided to the target vehicle as a first pair of reflectors that are configured to be disposed on one of a front surface or a rear surface of the target vehicle, wherein the system further comprises a second pair of reflectors comprising a third reflector and a fourth reflector that are configured to be disposed on a side surface of the target vehicle, wherein the laser sensor is configured to detect a third reflected light reflected by the third reflector and a fourth reflected light reflected by the fourth reflector, and wherein the processor is configured to identify the type of the target vehicle based on a first intensity of light reflected by the first pair of reflectors or a second intensity of light reflected by the second pair of reflectors, in combination with all other limitations as claimed by Applicant.
	Regarding claim 20, the prior art fails to anticipate or render obvious compare the intensity of each of the first reflected light and the second reflected light to a reference intensity range, and identify the type of the target vehicle based on a result of the comparison of the intensity of each of the first reflected light and the second reflected light to the reference intensity range, in combination with all other limitations as claimed by Applicant.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Augst in U.S. Patent Publication 2012/0062372  teaches “a method and a device for representing objects of varying visibility surrounding a vehicle on the display of a display device” ([0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865